

116 S4164 IS: Emergency Housing Voucher Act of 2020
U.S. Senate
2020-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4164IN THE SENATE OF THE UNITED STATESJuly 2, 2020Mr. Brown (for himself and Ms. Smith) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo authorize emergency housing voucher assistance, and for other purposes.1.Short titleThis Act may be cited as the Emergency Housing Voucher Act of 2020.2.Emergency housing voucher program(a)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Housing and Urban Development (in this section referred to as the Secretary), $10,000,000,000 for fiscal year 2020, to remain available until expended, for—(1)200,000 incremental emergency housing vouchers under subsection (b);(2)renewals of emergency housing vouchers under subsection (b); and(3)fees for the costs of administering emergency housing vouchers under subsection (b).(b)Emergency housing vouchers(1)In generalThe Secretary shall provide emergency housing vouchers under this subsection, which shall be tenant-based rental assistance under section 8(o) the United States Housing Act of 1937 (42 U.S.C. 1437f(o)).(2)Selection of families(A)Preferences for emergency housing vouchersEach public housing agency administering assistance under this section shall provide preference for such assistance to eligible families that are—(i)homeless (as such term is defined in section 103(a) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302(a));(ii)at risk of homelessness (as such term is defined in section 401 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360); or(iii)fleeing, or attempting to flee, domestic violence, dating violence, sexual assault, or stalking.(B)AllocationIn allocating amounts made available under this section, the Secretary shall—(i)not later than 60 days after the date of the enactment of this Act, allocate at least 50 percent of such amounts to public housing agencies in accordance with a formula that considers—(I)the capability of public housing agencies to promptly use emergency housing vouchers provided under this section; and(II)the need for emergency housing vouchers provided under this section in the geographical area, based on factors determined by the Secretary, including risk of transmission of Coronavirus (COVID–19), high numbers or rates of sheltered and unsheltered homelessness, and economic and housing market conditions; (ii)allocate remaining amounts in accordance with a formula that considers—(I)the criteria under clause (i) and the success of a public housing agency in promptly utilizing emergency housing vouchers awarded under clause (i); and(II)the capability of the public housing agency to create and manage structured partnerships with service providers for the delivery of appropriate community-based services; and(iii)designate the number of emergency housing vouchers under this section that each public housing agency that is awarded funds under this section is authorized to administer.(C)Election not to administerIf a public housing agency elects not to administer amounts under this section, the Secretary shall award such amounts to other public housing agencies according to the criteria in subparagraph (B).(D)Failure to use vouchers promptlyIf a public housing agency fails to issue all of its authorized emergency housing vouchers under this section on behalf of eligible families within a reasonable period of time as determined by the Secretary, the Secretary shall reallocate any unissued emergency housing vouchers and associated funds to others public housing agencies according to the criteria under subparagraph (B)(ii).(3)Waivers and alternative requirementsAny waiver or alternative requirement that the Secretary makes available to all public housing agencies in connection with assistance made available under the heading Tenant-Based Rental Assistance in title XII of division B of the CARES Act (Public Law 116–136; 134 Stat. 601) shall apply to assistance under this section until the expiration of such waiver or alternative requirement.(4)Termination of vouchers upon turnover(A)In generalA public housing agency may not reissue any emergency housing vouchers made available under this section when assistance for the family initially assisted is terminated.(B)ReallocationUpon termination of assistance for one or more families assisted by a public housing agency under this section, the Secretary shall reallocate amounts that are no longer needed by such public housing agency for assistance under this section to another public housing agency for the renewal of emergency housing vouchers previously authorized under this section.(c)DefinitionIn this section, the term public housing agency has the meaning given the term in section 3(b)(6) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(6)).